Title: To Thomas Jefferson from Henry Sheaff, 27 June 1805
From: Sheaff, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada: 27 June 1805
                  
                  You will Readily pardon me addressing this letter to you on so disagreeable Subject: being no Stranger to your Friendship for me, and mankind in General my application originates being Security at the Custom House for Peter Kuhn; near Ten Thousand dollars, for which Judgement will be had against us both the 19 day of Augt. the officers in that department ever so lenient are not cloathed with power to shew me much Indulgence. this Rest with the Secy. of the Treasury to whom I am an intire Stranger. I am fearfull Mr. Kuhn circumstances are such, the Havest burden will fall on me, and who is least able to bear it—I want no delay on the part of the principal as not much is to be had: Will you be so kind to intercede for me: that I may be Indulged from the day of Judgement: Say Three & Six month—the Bonds shall be Regular discharg’d by me. I have been an unfortunate man with R Morris and others I am now advanced in years with a numerous family—who look up to me for Bread. Should this Request be Refus’d me I shall be a Ruined man at this period every thing dull and no Sales my Goods would be sacrefic’d, and I should become a beggar. the Indulgence of the Secy. will enable me to sell off and Honorable discharge P. Kuhn Debt. the attorney Genl. shall be Satisfied from the Indulgence no loss will occur from the delay. I must once more intreat your Goodness in my behalf. this application may be improper but when you take my Sittuation under your Consideration you will Readily pardon a distress’d person: May you long enjoy Good Health has allways been the wish of 
                  Sir Your obedient Humble Servt.
                  
                     Henry Sheaff 
                     
                  
               